Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amarilio et al. (US 20180285292 and Amarilio hereinafter.)
	Regarding claim 13, Amarilio discloses [fig. 3, system 300] circuitry for controlling timing of communications, the circuitry [see abstract] comprising: a serial clock line [para. 69, clock line 312]; an enable gate [para. 127-129, data line of the SLIMbus] electrically connected to the serial clock line, the enable gate configured to start provision of a serial clock signal to the serial clock line [actively drive a clock line of the SLIMbus] based, at least in part, on an assertion of a synchronization signal [‘bus-toggle’ on the DATA line] and an event generator [Codec 802] configured to assert the synchronization signal [‘bus-toggle’ on the DATA line] responsive to a presentation time stamp from a serial data signal, the presentation time stamp correlated to a synchronized time base [para. 76, The frame layer 414 may generate a switch select signal 428 and may include a first multiplexer 430 and a second multiplexer 432 . The first multiplexer 430 may be associated with data transmission 434 and the second multiplexer 432 may be associated with data reception 436 . The switch select signal 428 may cause the first multiplexer 430 to transmit data via the first SLIMbus data line 308 , the second SLIMbus data line 310 , or any combination thereof], the enable gate and the event generator implemented using hardware circuitry [see abstract, A serial low - power inter - chip media bus ( SLIMbus ) communications link is deployed in apparatus having multiple integrated circuit ( IC ) devices].
	Regarding claim 19, Amarilio discloses further wherein the enable gate [para. 127-129, data line of the SLIMbus] is configured to provide the serial clock signal [para. 69, clock line 312] to the serial clock line [actively drive a clock line of the SLIMbus] responsive to the assertion of the synchronization signal [‘bus-toggle’ on the DATA line].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kruiskamp et al. (US 9064062 and Kruiskamp hereinafter.) in view of Edens et al. (US 6611537 and Edens hereinafter.).
Regarding claim 1, Kruiskamp discloses an audio system [col 1 lines 9-13], comprising: a word select line [col 6 lines 7-17, word select line] of a digital audio interface [see abstract, serial audio communication device] [col 6 lines 7-17, the right clock/left word select line is connected to the word select signal WS and the left clock/right word select line is connected to the serial clock signal SCK of the I.sup.2S bus]; a serial clock line of the digital audio interface [col 6 lines 7-17, serial clock signal SCK of the I.sup.2S bus]; and hardware circuitry configured to provide a word select signal to the word select line [col 6 lines 11-12, word select line is connected to the word select signal WS.], the word select signal configured to indicate channels of a serial data signal provided to a serial data line of the digital audio interface [col 4 lines 36-50, a channel selection circuit has multiple counters structured such that each counter represents a channel of a multiplexed serialized data stream that is to be selected. The input of each counter receives one of the multiple timing signals for synchronizing the multiplexed serialized data stream. The input of the counter of the designated channel receives one timing signal that has the greatest frequency. The remaining counters receive the word select timing signals for determining which channel is being selected.] provide a serial clock signal to the serial clock line [col 7 lines 40-43,  The master clock generator 425 generates and transmits the serial clock signal SCK to the I.sup.2S bus]. Kruiskamp does not explicitly disclose synchronize the serial clock signal to a clock reference stream of an audio stream communicated via a network interface. 
However, Edens discloses [Col 10 lines 11-20] synchronize the serial clock signal to a clock reference stream of an audio stream communicated via a network interface [by synchronizing all network devices to a single reference clock, and providing fixed frames of information propagating around the network at consistent time intervals (44.1 kHz "frame rates" in one embodiment, to enable device synchronization to the CD audio sample rate), the logical ring network ensures that information always will propagate from one device to another at consistent time intervals.]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Kruiskamp to include synchronize the serial clock signal to a clock reference stream of an audio stream communicated via a network interface as taught by Edens to disclose a system with improved multi-clock synchronization capabilities.
Regarding claim 5, Kruiskamp in view of Edens discloses further [Kruiskamp, col 4 line 60 – col 5 line 9] wherein the hardware circuitry includes a serial clock divider [Kruiskamp, count input of a channel designating counter] electrically connected to the serial clock line [Kruiskamp, serial synchronizing clock signal] and the word select line [Kruiskamp, word select signal], the serial clock divider configured to divide the serial clock signal provided to the serial clock line to provide the word select signal to the word select line [Kruiskamp, determining a channel of a multiplexed serialized data stream by a transmitting or receiving device from a serial synchronizing clock signal and the at least one word select signal begins by applying the serial synchronizing clock signal to a to a count input of a channel designating counter and the at least one word select signal to a count input at least one other counter. When the channel designating counter has reached a channel length count, the channel designating counter activates a ready signal identifying the channel of the transmitting or receiving device. ].
Regarding claim 7, Kruiskamp in view of Edens discloses further [Kruiskamp, col 2 lines 56-60, The system master 20 may be a digital signal processor (DSP), a microcontroller, or an encoder/decoder (CODEC). The word select signal WS and the system clock SCK is generated by the system master 20] comprising a standalone controller including the hardware circuitry.
Regarding claim 8, Kruiskamp in view of Edens discloses further an audio device [Kruiskamp, col 2 lines 61-65, FIG.3 is a block diagram of an example of a stereo speaker system using an IS input device. The left speaker 60 and the right speaker 65 are driven by an audio amplifier 50 and 55 such as the TFA9882, manufactured by NXP Semiconductors N.V., Eindhoven, the Netherlands. ]; and a microcontroller electrically connected to the audio device via the serial data line of the digital audio interface, the microcontroller and the audio device configured to receive the word select signal and the serial clock signal provided by the hardware circuitry [Kruiskamp, col 2 lines 56-60, The system master 20 may be a digital signal processor (DSP), a microcontroller, or an encoder/decoder (CODEC). The word select signal WS and the system clock SCK is generated by the system master 20 and transferred to the left microphone 10 and the right microphone 15.].
Regarding claim 10, Kruiskamp in view of Edens discloses further [Edens, col 52 lines 5-23] comprising a phase locked loop [Edens, phase-locked loop] configured to receive [Edens, received/generated] a reference clock signal [Edens, MPEG2 data stream would be (i) received/ generated at the MPEG2 clock rate by a “source” device (such as a DSS receiver or DVD player), (ii) transmitted at the logical ring network] and provide a media clock signal [Edens, MPEG2 external clock rate] to a media clock divider of the hardware circuitry [Edens, clock that is Synchronized, via the "network phase-locked loop,” to the reference MPEG2 clock received/generated at the “Source” device.].
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kruiskamp in view of Edens further in view of Machnicki et al. (US 9354658 B2 and Machnicki hereinafter.).
	Regarding claim 2, Kruiskamp in view of Edens discloses all the features regarding claim 1 as indicated above. Kruiskamp in view of Edens does not explicitly disclose wherein the hardware circuitry includes an enable gate configured to start provision of the serial clock signal responsive to an assertion of a synchronization signal.
However, Machnicki discloses [col 9 lines 63 – col 10 line 8] wherein the hardware circuitry includes an enable gate [AND gate 419] configured to start provision of the serial clock signal [fast clock 435] responsive to an assertion of a synchronization signal [asserted enable 422]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Kruiskamp in view of Edens to include wherein the hardware circuitry includes an enable gate configured to start provision of the serial clock signal responsive to an assertion of a synchronization signal as taught by Machnicki to disclose a system configured to generate an enable signal dependent upon a clock signal, and generate another clock signal responsive to an assertion of the enable signal which ensures that the power consumption and the switching noise associated with the synchronization system are reduced.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kruiskamp in view of Edens further in view of Machnicki further in view of Cho et al. (US 20160006526 A1 and Cho hereinafter.).
	Regarding claim 3, Kruiskamp in view of Edens further in view of Machnicki discloses all the features regarding claim 2 as indicated above. Kruiskamp in view of Edens further in view of Machnicki does not explicitly disclose wherein the hardware circuitry includes an event generator configured to assert the synchronization signal responsive to a presentation timestamp.
However, Cho discloses [para. 25] wherein the hardware circuitry includes an event generator [synchronization module 102] configured to assert the synchronization signal [packet 150] responsive to a presentation timestamp [timestamp synchronization request]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Kruiskamp in view of Edens further in view of Machnicki to include wherein the hardware circuitry includes an event generator configured to assert the synchronization signal responsive to a presentation timestamp as taught by Cho to disclose a system for more accurate clock synchronization through update of a timestamp based on a clock domain synchronization error. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kruiskamp in view of Edens further in view of Stockhammer et al. (US 20140195651 A1 and Stockhammer hereinafter.).
	Regarding claim 4, Kruiskamp in view of Edens discloses all the features regarding claim 1 as indicated above. Kruiskamp in view of Edens does not explicitly disclose wherein hardware circuitry is configured to synchronize the serial clock signal at least partially based on a synchronized time base, the synchronized time base including a wallclock time.
However, Stockhammer discloses [para. 6] wherein hardware circuitry is configured to synchronize the serial clock signal at least partially based on a synchronized time base, the synchronized time base including a wallclock time [the source device may advertise a synchronization method by which client devices can synchronize their local clocks with the wall clock times, e.g., to ensure that client and the source device operate on the same time basis.]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Kruiskamp in view of Edens to include wherein hardware circuitry is configured to synchronize the serial clock signal at least partially based on a synchronized time base, the synchronized time base including a wallclock time as taught by Stockhammer to disclose a system for synchronizing an internal clock with a wall clock time with improved accuracy. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kruiskamp in view of Edens further in view of (KR 100423071 B1 and 423071 hereinafter.).
	Regarding claim 6, Kruiskamp in view of Edens discloses all the features regarding claim 1 as indicated above. Kruiskamp in view of Edens does not explicitly disclose wherein the hardware circuitry includes a timestamp divider configured to divide the word select signal to a rate at which timestamps are provided by the serial data signal.
However, 423071 discloses [pg. 5] wherein the hardware circuitry includes a timestamp divider [number of oscillator cycles that have elapsed] configured to divide the word select signal [timestamp values] to a rate at which timestamps are provided by the serial data signal [Timestamp values or oscillator coefficients can be communicated, for example, to synchronize an oscillator]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Kruiskamp in view of Edens to include wherein the hardware circuitry includes a timestamp divider configured to divide the word select signal to a rate at which timestamps are provided by the serial data signal as taught by 423071 to disclose a system for reducing timing variations within a communications system.
Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kruiskamp in view of Edens further in view of Huang et al. (TW M324819 U and Huang hereinafter.).
	Regarding claim 9, Kruiskamp in view of Edens discloses all the features regarding claim 8 as indicated above. Kruiskamp in view of Edens does not explicitly disclose wherein the standalone controller is configured to communicate with the microcontroller via a peripheral interface as a peripheral to the microcontroller.
However, Huang discloses [see abstract] wherein the standalone controller [computer interface controller] is configured to communicate [data I/O] with the microcontroller [microcontroller] via a peripheral interface [interface controller] as a peripheral to the microcontroller. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Kruiskamp in view of Edens to include wherein the standalone controller is configured to communicate with the microcontroller via a peripheral interface as a peripheral to the microcontroller as taught by Huang to disclose a system for improved communications between a standalone controller and a microcontroller.
Regarding claim 12, Kruiskamp in view of Edens discloses all the features regarding claim 1 as indicated above. Kruiskamp in view of Edens does not explicitly disclose wherein comprising a microcontroller including the hardware circuitry implemented as a peripheral to a processing core of the microcontroller.
However, Huang discloses [see abstract] wherein comprising a microcontroller [microcontroller] including the hardware circuitry [application functions] implemented as a peripheral to a processing core of the microcontroller [peripheral in connection with the computer interface controller]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Kruiskamp in view of Edens to include wherein comprising a microcontroller including the hardware circuitry implemented as a peripheral to a processing core of the microcontroller as taught by Huang to disclose a system for improved communications between a standalone controller and a microcontroller. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kruiskamp in view of Edens further in view of Miyazaki et al. (JP 2004304410 A and Miyazaki hereinafter.) further in view of McHarg et al. (US 20100077247 A1 and McHarg hereinafter.) further in view of Kim et al. (US 2012/0120741 A1 and Kim hereinafter.).
	Regarding claim 11, Kruiskamp in view of Edens discloses all the features regarding claim 8 as indicated above. Kruiskamp in view of Edens does not explicitly disclose the audio device is configured to operate as a master talker node; the standalone controller is configured to receive a master serial clock signal and a master word select signal from the audio device; the hardware circuitry includes an enable gate configured to start provision of the serial clock signal responsive to assertions of a synchronization signal from an event generator and the master word select signal.
However, Miyazaki discloses [para. 118]  the audio device is configured to operate as a master talker node [The slave's terminal decodes the audio and video data of the master talker with the highest possible quality and presents it to the slave.]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Kruiskamp in view of Edens to include the audio device is configured to operate as a master talker node as taught by Miyazaki to disclose a system with improved audio quality in a data transmission setting. Kruiskamp in view of Edens further in view of Miyazaki does not explicitly disclose the standalone controller is configured to receive a master serial clock signal and a master word select signal from the audio device; the hardware circuitry includes an enable gate configured to start provision of the serial clock signal responsive to assertions of a synchronization signal from an event generator and the master word select signal.
However, McHarg discloses [see abstract] the standalone controller is configured to receive a master serial clock signal and a master word select signal from the audio device [said clocking circuitry further generates a clock signal (302) for the USB interface (204) so as to synchronize the drawing of said audio data samples via said USB interface with the generated external word clock signal and the digital audio output signal.]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Kruiskamp in view of Edens further in view of Miyazaki to include the standalone controller is configured to receive a master serial clock signal and a master word select signal from the audio device as taught by McHarg to disclose a system for streaming audio data with high quality without added costs. Kruiskamp in view of Edens further in view of Miyazaki further in view of McHarg does not explicitly disclose the hardware circuitry includes an enable gate configured to start provision of the serial clock signal responsive to assertions of a synchronization signal from an event generator and the master word select signal.
However, Kim discloses [para. 7] the hardware circuitry [nonvolatile memory device] includes an enable gate [address decoder] configured to start provision of the serial clock signal [clock] responsive to assertions of a synchronization signal [read enable signal] from an event generator [a clock generator] and the master word select signal [read data transferred from address decoder that selects the word line]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Kruiskamp in view of Edens further in view of Miyazaki further in view of McHarg to disclose the hardware circuitry includes an enable gate configured to start provision of the serial clock signal responsive to assertions of a synchronization signal from an event generator and the master word select signal as taught by Kim to disclose a system where the operating speed and accuracy of read and write operations are improved.
	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Amarilio in view of Huang et al. (TW M324819 U and Huang hereinafter.).
	Regarding claim 14, Amarilio discloses all the features regarding claim 13 as indicated above. Amarilio does not explicitly disclose wherein the hardware circuitry is implemented within a microcontroller as a peripheral to a processing core of the microcontroller.
However, Huang discloses [see abstract] wherein the hardware circuitry is implemented within a microcontroller [microcontroller] as a peripheral to a processing core of the microcontroller [peripheral in connection with the computer interface controller]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Amarilio to include wherein the hardware circuitry is implemented within a microcontroller as a peripheral to a processing core of the microcontroller as taught by Huang to disclose a system for improved communications between a standalone controller and a microcontroller.
	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Amarilio in view of Kruiskamp.
Regarding claim 15, Amarilio discloses all the features regarding claim 13 as indicated above. Amarilio does not explicitly disclose wherein the hardware circuitry is implemented within a standalone controller separate from a microcontroller.
However, Kruiskamp discloses wherein the hardware circuitry is implemented within a standalone controller [see abstract, A serial low - power inter - chip media bus ( SLIMbus ) communications link is deployed in apparatus having multiple integrated circuit ( IC ) devices] separate from a microcontroller [col 2 lines 56-60, The system master 20 may be a digital signal processor (DSP), a microcontroller, or an encoder/decoder (CODEC). The word select signal WS and the system clock SCK is generated by the system master 20]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Amarilio to include wherein the hardware circuitry is implemented within a standalone controller separate from a microcontroller as taught by Kruiskamp to disclose a system where insertion or extraction of data to or from a multiplexed serial data stream can be accomplished with less complexity thereby reducing circuit size and cost of the audio integrated circuit.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Amarilio in view of Kruiskamp further in view of Madonna et al. (US20070143801A1 and Madonna hereinafter.) further in view of Zhang et al. (CN 105450384 A and Zhang hereinafter.).
	Regarding claim 16, Amarilio in view of Kruiskamp discloses all the features regarding claim 15 as indicated above. Amarilio in view of Kruiskamp does not explicitly disclose wherein comprising a communication interface configured to electrically connect the standalone controller to the microcontroller, the event generator configured to receive the presentation time stamp from the microcontroller through the communication interface.
However, Madonna discloses [para. 49] wherein comprising a communication interface [serial peripheral interface (SPI) and Inter-Integrated Circuit (I2C) distribution circuit 250] configured to electrically connect the standalone controller [programmable multimedia controller (100)] to the microcontroller [microcontroller 210]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Amarilio in view of Kruiskamp to include wherein comprising a communication interface configured to electrically connect the standalone controller to the microcontroller as taught by Madonna to disclose a system for improving audio communication between channels and devices. Amarilio in view of Kruiskamp further in view of Madonna does not explicitly disclose the event generator configured to receive the presentation time stamp from the microcontroller through the communication interface.
However, Zhang discloses [see claim 7] the event generator [time stamp generator] configured to receive the presentation time stamp [time-stamp mark] from the microcontroller [microcontroller] through the communication interface [time stamp interface module]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Amarilio in view of Kruiskamp further in view of Madonna to include the event generator configured to receive the presentation time stamp from the microcontroller through the communication interface as taught by Zhang to disclose a system where precision of a synchronous clock time in a communication system is effectively improved.
	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Amarilio in view of Kruiskamp further in view of 423071.
	Regarding claim 17, Amarilio discloses all the features regarding claim 13 as indicated above. Amarilio does not explicitly disclose a word select line configured to conduct a word select signal; and a timestamp divider electrically connected to the word select line, the timestamp divider configured to divide the word select signal to a rate at which timestamps are provided by the serial data signal.
However, Kruiskamp discloses [col 6 lines 5-12] a word select line configured to conduct a word select signal [the right clock/left word select line is connected to the word select signal WS and the left clock/right word select line is connected to the serial clock signal SCK of the I.sup.2S bus word select line is connected to the word select signal WS.]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Amarilio to include a word select line configured to conduct a word select signal as taught by Kruiskamp to disclose a system where insertion or extraction of data to or from a multiplexed serial data stream can be accomplished with less complexity thereby reducing circuit size and cost of the audio integrated circuit. Amarilio in view of Kruiskamp does not explicitly disclose a timestamp divider electrically connected to the word select line, the timestamp divider configured to divide the word select signal to a rate at which timestamps are provided by the serial data signal.
However, 423071 discloses [pg. 5] a timestamp divider [number of oscillator cycles that have elapsed] electrically connected to the word select line [timestamp values], the timestamp divider configured to divide the word select signal to a rate at which timestamps are provided by the serial data signal [Timestamp values or oscillator coefficients can be communicated, for example, to synchronize an oscillator]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Amarilio in view of Kruiskamp to include a timestamp divider electrically connected to the word select line, the timestamp divider configured to divide the word select signal to a rate at which timestamps are provided by the serial data signal as taught by 423071 to disclose a system for reducing timing variations within a communications system.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Amarilio in view of Kruiskamp further in view of Machnickib.
Regarding claim 18, Amarilio discloses all the features regarding claim 13 as indicated above. Amarilio does not explicitly disclose a master word select line configured to deliver a master word select signal from a master node to the enable gate; and an AND gate configured to receive the synchronization signal and the master enable gate, the AND gate configured to trigger the enable gate to provide the serial clock signal to the serial clock line responsive to the assertion of the synchronization signal and an assertion of the word select signal.
However, Kruiskamp discloses [col 5 lines 4-9] a master word select line [word select line] configured to deliver a master word select signal [ready signal] from a master node [serial synchronizing clock] to the enable gate [receiving device]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Amarilio to include a master word select line configured to deliver a master word select signal from a master node to the enable gate as taught by Kruiskamp to disclose a system where insertion or extraction of data to or from a multiplexed serial data stream can be accomplished with less complexity thereby reducing circuit size and cost of the audio integrated circuit. Amarilio in view of Kruiskamp does not explicitly disclose an AND gate configured to receive the synchronization signal and the master enable gate, the AND gate configured to trigger the enable gate to provide the serial clock signal to the serial clock line responsive to the assertion of the synchronization signal and an assertion of the word select signal.
However, Machnicki discloses [col 9 line 63 - col 10 line 8] an AND gate [AND gate 419] configured to receive the synchronization signal [enable 422] and the master enable gate, the AND gate configured to trigger the enable gate to provide the serial clock signal [local fast clock 435] to the serial clock line [local fast clock 435] responsive to the assertion of the synchronization signal and an assertion of the word select signal [MUX control 421]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Amarilio in view of Kruiskamp to include an AND gate configured to receive the synchronization signal and the master enable gate, the AND gate configured to trigger the enable gate to provide the serial clock signal to the serial clock line responsive to the assertion of the synchronization signal and an assertion of the word select signal as taught by Machnicki to disclose a system configured to generate an enable signal dependent upon a clock signal, and generate another clock signal responsive to an assertion of the enable signal which ensures that the power consumption and the switching noise associated with the synchronization system are reduced.
	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Amarilio in view of McHarg further in view of Zagar et al. (US 5666323 A and Zagar hereinafter.).
	Regarding claim 20, Amarilio discloses all the features regarding claim 13 as indicated above. Amarilio does not explicitly disclose wherein the hardware circuitry is configured to provide the serial clock signal and a word select signal as a standalone controller and as a master node.
However, McHarg discloses [see abstract] wherein the hardware circuitry [clocking circuitry] is configured to provide the serial clock signal [clock signal (302)] and a word select signal [I2C interface 214 allows for control of interface 204 by the FPGA 202, while interface 204 provides one or more USB input/output ports 112 and a digital audio outlet port in I2S format 217.]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Amarilio to include wherein the hardware circuitry is configured to provide the serial clock signal and a word select signal as a standalone controller as taught by McHarg to disclose a system for streaming audio data with high quality without added costs. Amarilio in view of McHarg does not explicitly disclose the hardware circuitry is configured to provide the serial clock signal and a word select signal as a master node.
However, Miyazaki discloses [see claim 1] the hardware circuitry [synchronous memory device] is configured to provide the serial clock signal [clock signal] and a word select signal [word line] as a master node [clock node]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Amarilio in view of McHarg to include hardware circuitry is configured to provide the serial clock signal and a word select signal as a master node as taught by Zagar to disclose a simplified interface between memory and external circuitry.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G YEAMAN whose telephone number is (571)272-5580. The examiner can normally be reached Mon - Fri 954 Schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES G YEAMAN/Examiner, Art Unit 2842                                                                                                                                                                                                        
/METASEBIA T RETEBO/Primary Examiner, Art Unit 2842